        Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 1 of 12




Law Office of Paul N. Cisternino, P.C.
Attorneys for Plaintiff
16 Briarbrook Road, Ossining, NY 10562
Phone (914) 330-1527 paulcist20@gmail.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
AZIZUR RAHMAN,

                             Plaintiff,                       VERIFIED COMPLAINT
                                                              AND JURY TRIAL DEMAND

           -against-
                                                              INDEX NO. __________________


                                                              ASSIGNED JUDGE:___________

RICHMOND COMMUNITY CENTER,

                             Defendant.
----------------------------------------------------------x

       Plaintiff Azizur Rahman, by and through his attorney, Paul N. Cisternino, as and

for his Verified Complaint, alleges as follows:



                                          INTRODUCTION

        1. This is an action against the Defendant for the violation of Plaintiff’s

federally guaranteed constitutional and civil rights and his rights as otherwise guaranteed

under law.

        2. Plaintiff seeks monetary compensation and other damages for the wrongful,

illegal and unconstitutional acts of the Defendant which violated rights guaranteed to the

Plaintiff under various federal and state laws, specifically Title VII of the Civil Rights

Act of 1964 as amended by the Equal Employment Act of 1972, 42 U.S.C. §2000 et seq.,
       Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 2 of 12




and the New York State Human Rights Law, New York Executive Law §290 et seq.

       3. Plaintiff alleges herein that he was denied the equal terms, conditions and

privileges of employment, subjected to discrimination based on race, religion, age,

subjected to a hostile work environment, and also victimized by an unlawful termination.



                            JURISDICTION AND VENUE

       4. The jurisdiction of this Honorable Court is invoked pursuant to and under 28

U.S.C. §§ 1331, 1343 and 1367.

       5. The unlawful acts alleged herein were committed in whole or in part in the

Southern District of New York.


                        ADMINISTRATIVE PROCEEDINGS

       6. Plaintiff has satisfied all procedural requirements prior to commencing this

action in that he timely filed charges of discrimination with the United States Equal

Employment Opportunity Commission and his complaint was dual filed with the New

York State Division of Human Rights. Plaintiff received a written Dismissal from the

Commission and the instant complaint has been filed within ninety days of the receipt

thereof.


                                       PARTIES

       7. Plaintiff at all times relevant herein resided within the State of New York.

       8. Upon information and belief the Defendant is an “employer” within the

meaning of 42 U.S.C. §2000 et seq and New York Executive Law §290 et seq.




                                            2
       Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 3 of 12




                                     ALLEGATIONS

       9. Plaintiff hereby repeats and realleges each allegation contained in paragraphs

“1” through “8” as if fully set forth herein.

       10. The Plaintiff is a 64 year-old Muslim male who had been employed by the

Defendant since 2011 as a Direct Support Professional; he began working in Defendant’s

Mt. Kisco location, later moved to its Shrub Oak location and ended at the Yonkers

location.

       11. During his period of working for the Defendant the Plaintiff has always

acted in a competent and professional manner, without time, attendance, disciplinary nor

negative performance issues of any kind (except as to any such matters under dispute

herein).

       12. Upon information and belief, the Plaintiff was subjected to various types of

discrimination and to an unlawful termination based on his age, race and religion, and he

was also victimized by a hostile work environment.

       13. During the relevant time period, the Plaintiff’s immediate supervisor was

Nicole Mickens-Richberg (hereinafter “Mickens-Richberg”); Mickens-Richberg often

treated the Plaintiff differently from Defendant’s other non-Muslim employees; for

example, she questioned overtime hours where no other employee’s were questioned

despite the fact that all overtime was pre-approved by management; she also played

favorites, allowing preferred employees to come in late and leave early; she also never

dealt with unauthorized use of the van by her favored employees, a blatant violation of

Defendant policy.

       14. Mickens-Richberg also created a hostile work environment by directing




                                                3
        Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 4 of 12




objectionable comments towards Plaintiff, such as saying in front of coworkers “Aziz is a

jew.”

        15. When the Plaintiff pointed out the unfair treatment that Mickens-Richberg

was subjecting him to she failed to address his complaints and, in fact, she reacted angrily

when the Plaintiff did so; at any rate, no remedial action was taken by her or any other

Defendant managers or administrators, or by the Human Resources Department despite

Plaintiff’s repeated complaints directly to them.

        16. Even more concerning, Human Resources apparently reported Plaintiff’s

complaints back to the employees he had been complaining about.

        17. During 2019, the Plaintiff was transferred to Defendant’s Yonkers site after he

was unfairly scapegoated due to an “incident” involving a resident with extreme

behavioral issues.

        18. The unfair termination in June 2019 stemmed from an innocuous, non-

noteworthy conversation the Plaintiff had with a coworker about a shooting that had

occurred recently in Virginia, somehow resulting with the Plaintiff being falsely accused

of making terroristic threats.

        19. On or about June 17, 2019, the Plaintiff was called to the lobby of the facility

by the Assistant Manager to be questioned by the police as to whether he possessed

firearms; after telling them that he did not have any guns, the Plaintiff was told to leave

the premises and that he would be contacted by HR.

        20. The Plaintiff was summarily terminated.

        21. It is the Plaintiff’s belief that his being Muslim caused this unlawful,




                                              4
      Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 5 of 12




discriminatory termination; as mentioned, he was never provided the opportunity to offer

an explanation for what allegedly occurred, nor, to the Plaintiff’s knowledge, was an

investigation ever conducted by any members of the Defendant into the circumstances

surrounding his termination.

       22. To the Plaintiff’s knowledge, if the Defendant has a written anti-

discrimination policy, they do not properly post it, distribute it or enforce it nor do they

utilize an employee handbook.

       23. At the time of his termination, the Plaintiff was making approximately

$30,000 per year; since being terminated, he has been unable to obtain replacement

employment, despite his good faith efforts to do so.




    AS AND FOR A FIRST CAUSE OF ACTION BASED ON RELIGION
          UNDER TITLE VII OF THE 1964 CIVIL RIGHTS ACT

       24. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “23” as though fully set forth herein.

       25. By engaging in the foregoing conduct, the Defendant has violated Plaintiff’s

rights under Title VII, having acted intentionally, with malice, or with reckless disregard

for Plaintiff’s rights, proximately causing Plaintiff mental anguish, conscious pain and

suffering, emotional distress, and the loss of income and other related benefits, thereby

entitling Plaintiff to an award of compensatory and punitive damages and an award of

reasonable attorney’s fees.




                                             5
      Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 6 of 12




     AS AND FOR A SECOND CAUSE OF ACTION BASED ON RELIGION
               UNDER NEW YORK EXECUTIVE LAW §290

       26. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “25” as though fully set forth herein.

       27. By engaging in the foregoing conduct, Defendant has violated Plaintiff’s

rights under the State Human Rights Law, having acted intentionally, with malice, or

with reckless disregard for Plaintiff’s rights, proximately causing Plaintiff mental

anguish, conscious pain and suffering, emotional distress, and the loss of income and

other related benefits, thereby entitling Plaintiff to an award of compensatory damages.




       AS AND FOR A THIRD CAUSE OF ACTION BASED ON RACE
       ORIGIN UNDER TITLE VII OF THE 1964 CIVIL RIGHTS ACT

       28. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “27” as though fully set forth herein.

       29. By engaging in the foregoing conduct, the Defendant has violated Plaintiff’s

rights under Title VII, having acted intentionally, with malice, or with reckless disregard

for Plaintiff’s rights, proximately causing Plaintiff mental anguish, conscious pain and

suffering, emotional distress, and the loss of income and other related benefits, thereby

entitling Plaintiff to an award of compensatory and punitive damages and an award of

reasonable attorney’s fees.




                                            6
      Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 7 of 12




        AS AND FOR A FOURTH CAUSE OF ACTION BASED ON RACE
            ORIGIN UNDER NEW YORK EXECUTIVE LAW §290

       30. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “29” as though fully set forth herein.

       31. By engaging in the foregoing conduct, Defendant has violated Plaintiff’s

rights under the State Human Rights Law, having acted intentionally, with malice, or

with reckless disregard for Plaintiff’s rights, proximately causing Plaintiff mental

anguish, conscious pain and suffering, emotional distress, and the loss of income and

other related benefits, thereby entitling Plaintiff to an award of compensatory damages.




   AS AND FOR A FIFTH CAUSE OF ACTION BASED ON HOSTILE WORK
   ENVIRONMENT UNDER TITLE VII OF THE 1964 CIVIL RIGHTS ACT

       32. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “31” as though fully set forth herein.

       33. By engaging in the foregoing conduct, the Defendant has violated Plaintiff’s

rights under Title VII, having acted intentionally, with malice, or with reckless disregard

for Plaintiff’s rights, proximately causing Plaintiff mental anguish, conscious pain and

suffering, emotional distress, and the loss of income and other related benefits, thereby

entitling Plaintiff to an award of compensatory and punitive damages and an award of

reasonable attorney’s fees.




                                            7
      Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 8 of 12




  AS AND FOR A SIXTH CAUSE OF ACTION BASED ON HOSTILE WORK
       ENVIRONMENT UNDER NEW YORK EXECUTIVE LAW §290

       34. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “33” as though fully set forth herein.

       35. By engaging in the foregoing conduct, Defendant has violated Plaintiff’s

rights under the State Human Rights Law, having acted intentionally, with malice, or

with reckless disregard for Plaintiff’s rights, proximately causing Plaintiff mental

anguish, conscious pain and suffering, emotional distress, and the loss of income and

other related benefits, thereby entitling Plaintiff to an award of compensatory damages.




        AS AND FOR A SEVENTH CAUSE OF ACTION BASED ON AGE
            UNDER TITLE VII OF THE 1964 CIVIL RIGHTS ACT

       36. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “35” as though fully set forth herein.

       37. By engaging in the foregoing conduct, the Defendant has violated Plaintiff’s

rights under the Age Discrimination in Employment Act (“ADEA”), having acted

intentionally, with malice, or with reckless disregard for Plaintiff’s rights, proximately

causing Plaintiff mental anguish, conscious pain and suffering, emotional distress, and

the loss of income and other related benefits, thereby entitling Plaintiff to an award of

compensatory and punitive damages and an award of reasonable attorney’s fees.




                                            8
       Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 9 of 12




          AS AND FOR A EIGHTH CAUSE OF ACTION BASED ON AGE
                 UNDER NEW YORK EXECUTIVE LAW §290

       38. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “37” as though fully set forth herein.

       39. By engaging in the foregoing conduct, Defendant has violated Plaintiff’s

rights under the State Human Rights Law, having acted intentionally, with malice, or

with reckless disregard for Plaintiff’s rights, proximately causing Plaintiff mental

anguish, conscious pain and suffering, emotional distress, and the loss of income and

other related benefits, thereby entitling Plaintiff to an award of compensatory damages.




                                 PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Azizur Rahman respectfully requests that this Court assume

jurisdiction herein and thereafter:

       1. Award Plaintiff appropriate compensatory and punitive damages in an amount

to be defined and determined;

       2. Award reasonable attorney’s fees and the costs of this action;

       3. Award such other and further relief as this Court deems just and proper.




                                            9
     Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 10 of 12




                                 JURY DEMAND

               Plaintiff demands a jury trial for all claims stated herein.

Dated: Ossining, New York
       June 21, 2021
                                               Respectfully submitted,

                                               Law Office of Paul N. Cisternino, P.C.
                                               Attorneys for Plaintiff

                                               ___/S/ Paul N. Cisternino____
                                               Paul N. Cisternino (PC-0317)




                                          10
   Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 11 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                 INDEX NO. ______________




                  AZIZUR RAHMAN, Plaintiff


                           -against-


           RICHMOND COMMUNITY CENTER, Defendant




                  VERIFIED COMPLAINT AND


                     JURY TRIAL DEMAND




               Law Office of Paul N. Cisternino, P.C.
                      16 Briarbrook Road
                   Ossining, New York 10562
                       Tel: (914) 330-1527
                    paulcist20@gmail.com


                        - Litigation Back -




                                 11
Case 7:21-cv-05415-CS Document 1 Filed 06/21/21 Page 12 of 12




                             12
